Citation Nr: 0717883	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-13 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 until April 
1993.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran has a current bilateral hearing 
loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
an April 2004 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  

The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  However, 
despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(stating that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed his statements.  In this 
regard, the Board observes that the veteran stated in his 
November 2004 notice of disagreement that he had additional 
audiometric findings to submit.  The Board notes that the 
February 2005 Statement of the Case reported that no new 
audiometric findings had been submitted.  The Board also 
notes that the veteran is aware that he may submit any 
evidence in his possession that is pertinent to his claim to 
VA.  Thus, the Board concludes that there has been no 
identification of further available evidence not already of 
record.

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  A VA audiological 
examination was conducted in May 2004 and the resulting 
report is of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss.  In this case, the veteran's service 
medical records do not refer to a complaint or finding of 
hearing loss while in service.  The record reflects that the 
veteran underwent multiple audiometric tests during service.  
The Board observes that only one audiogram, dated in July 
1990, showed hearing loss as defined by Hensley v. Brown, 5 
Vet. App. 155  (1993) (defining the threshold for normal 
hearing as from 0 to 20 decibels, and higher threshold levels 
indicate some degree of  hearing loss).  However, none of the 
results from these in-service audiological evaluations (which 
reflected pure tone  thresholds that ranged from 0 to 20 
decibels, excluding the one piece of data from July 1990 
evaluation) demonstrated a hearing loss, "disability" for VA 
compensation purposes, per 38 C.F.R. § 3.385, or a change in 
hearing ability that has been noted to be clinically 
significant.  Importantly, the Board notes that upon 
audiological examination at the veteran's induction 
examination in January 1983 and again on audiological 
examination in December 1992 (a few months before his 
separation from active duty in April 1993), he had normal 
hearing bilaterally.  See Hensley, 5 Vet. App. at 157.   

The Board notes that, although hearing loss for VA purposes 
was not demonstrated in service, the veteran can establish 
service connection on the basis of post-service evidence of a 
nexus between current hearing loss disability and service.  
38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158.  
Also, under 38 U.S.C.A. § 1154(a) (West 2002), VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  

The veteran's DD Form 214 reflects that he received an expert 
marksmanship badge for the M-16 rifle, a marksmanship badge 
for a 45 caliber pistol, and a marksmanship badge for a 
grenade.  The veteran primarily served as a military 
policeman.  As such, the Board finds that the veteran's 
claims of in-service exposure to noise trauma are competent 
and credible and are consistent with the military 
occupational specialty listed on his DD Form 214.  See 38 
U.S.C.A. § 1154.  However, for service connection to be 
granted, competent medical evidence still must show that the 
veteran has a current chronic disability that is medically 
attributed to service.   

The veteran underwent VA examination in May 2004 and the 
resulting report shows the examiner reviewed the veteran's 
claims file and noted his in-service exposure to weapons fire 
and to noise associated with helicopters and jet planes.  The 
report also refers to the veteran's post-military exposure to 
noise to include working as a police officer.  The reported 
audiometric findings and speech recognition scores from the 
2004 VA examination did not reveal a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Indeed, 
the VA audiologist opined that the veteran has "normal 
hearing by VA standards bilaterally."

Clinical demonstration of a current chronic disability is 
requisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet.  App. 
223, 225 (1992).  As there is no proof of a current hearing 
loss disability for VA purposes in either ear, the Board 
finds that service connection is not warranted.  

The veteran has expressed a belief, including in his April 
2005 substantive appeal, that he has bilateral hearing loss 
that is causally related to active service, and that such 
hearing loss should be service-connected, even if it does not 
meet the criteria of "disability" as outlined in 38 C.F.R. 
§ 3.385.  However, the Board must comply with applicable law 
and regulations.  See also  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board concludes that the evidence is sufficient 
to establish that the veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of a current bilateral ear hearing 
loss disability for VA purposes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


